Citation Nr: 1715398	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-18 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for ingrown toenails.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1983 to September 1983, May 1990 to November 1990, January 1993 to February 1994, November 2001 to October 2002, and March 2008 to June 2008.  He also had service in the reserves from 1983 to 2011.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied service connection for a right shoulder disability, ingrown toenails, back disability, and hearing loss.  

In November 2009, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing testimony is of record.  The Veteran also testified before the undersigned Veterans Law Judge in May 2016.  Unfortunately, a transcript of the Veteran's testimony could not be produced.  The Veteran declined the opportunity to testify at another Board hearing in August 2016.

After the last supplemental statement of the case in December 2015, additional evidence was submitted that was not reviewed by the RO; however, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration of the new evidence in May 2016.  


FINDINGS OF FACT

1.  Resolving all doubt, the evidence demonstrates that the Veteran's low back disability was incurred coincident with his service.

2.  Resolving all doubt, the evidence demonstrates that the Veteran's ingrown toenails were incurred coincident with his service.

3.  Resolving all doubt, the evidence demonstrates that the Veteran's bilateral hearing loss was incurred coincident with his service.

4.  Resolving all doubt, the evidence demonstrates that the Veteran's right shoulder disability was incurred coincident with his service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for ingrown toenails have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 
In this decision, the Board grants service connection for all disabilities on appeal.  This award represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Certain chronic disabilities, including arthritis and organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 38 C.F.R. § 3.6(d).

Presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for the periods of ACDUTRA or INACDUTRA is not appropriate.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

A.  Back Disability

As noted, the Veteran had active military service from June 1983 to September 1983, May 1990 to November 1990, January 1993 to February 1994, November 2001 to October 2002, and March 2008 to June 2008.  He also had service in the reserves from 1983 to 2011.

The Veteran asserts that he has a back disability from marches carrying a 75 lb ruck sack from 1997 to 2000 when he was stationed with the Reserves with Civil Affairs.  He also noted that he performed over 120 drills and over 66 days of active duty and believed he reinjured his back during mobilization with US PACOM during November 2001 to October 2002.  He stated that he did not seek treatment for his back until 2006 after being encouraged by his family to do so.  See, e.g., October 2009, VA-Form 21-4138, Statement in Support of Claim.  He also testified at the November 2009 RO hearing that he did not seek treatment for his back until 2006 because he thought it was something that would get better by itself.

He submitted a buddy statement from a fellow servicemember in November 2009 noting that he recalled the Veteran injuring his back during a road march carrying a ruck sack by falling backwards; but that the Veteran got back up to complete the required task.

The Veteran's wife also submitted a buddy statement in October 2015 that she had known the Veteran since the summer of 1984.  She recalled that the Veteran always complained of his back hurting after drill weekends or physical tests.  She witnessed the back pain worsening over time.

A May 2006 private treatment record shows the Veteran had complaints of back pain after doing sit-ups.  He noted that he had had previous back pain in 2005.  A July 2006 military hospital record also shows the Veteran twisted his back attempting not to fall and then aggravated his back again trying to do sit-ups.  Treatment records from this facility note that the Veteran was a reservist on active duty.  See, e.g., July 2, 2007 treatment record. 

An October 2008 military hospital record notes complaints of low back pain since 1997 in special ops.  X-rays showed disc space narrowing.

A May 2016 private chiropractor opinion notes that the Veteran served 28 years in the military from 1983 to 2011 and that approximately 16 years ago he began suffering multiple developmental injuries involving the lumbar spine.  He sought care at their office in May 2006 after a flare up of the lumbar spine injury from doing sit-ups.  Since that time he reportedly had received regular intermittent care to address his back.  The Veteran complained that his low back was sore and stiff and had been so since his military service.  X-ray studies showed multiple vertebral subluxations of the lumbosacral spine.  There also was ligament laxity and degenerative changes of the lumbosacral spine.  Based on the Veteran's evaluation, review of the records, and observation of the Veteran over the last 10 years, it was the chiropractor's opinion that the Veteran's injury correlated with the time frame of the Veteran's service and was secondary to his military occupation on a more probable than not basis.

Another private medical opinion from a chiropractor was submitted in August 2016.  It was noted that the Veteran had presented to their office in June 2016 with complaints of chronic low back pain.  The Veteran stated that he had been experiencing the back pain since injuries in the military starting in 1997.  It was noted that the Veteran had x-rays performed at another chiropractor's office in May 2016 showing degenerative changes in the lumbosacral spine.  The chiropractor commented that degenerative changes in the spine were a progressive condition and could only come about from old injuries or constant, repetitive stress.  With review of the physical demands of the Veteran's service in the U.S. Marine Corps and U.S. Army, it was the chiropractor's medical opinion, based on a more probable than not basis, that this condition was due to service-connected duties.  

Initially, the Board notes that degenerative arthritis is a disease, but that the Veteran claims it to be the result of an injury.  Service connection may only be awarded by establishing that the Veteran's degenerative arthritis had its onset during, or was aggravated by, a period of ACDUTRA in relation to the Veteran's service in the Army and Marine Corp, rather than based on any presumptive incurrence within one year after his service.  While service connection would not be warranted for the same circumstances during a period of INACDUTRA for a disease, any injury resulting from a period of INACDUTRA would eligible for service connection. 

The RO's multiple attempts to obtain the Veteran's complete service treatment records from various service departments were unsuccessful.  The available service treatment records are negative for any complaints of back pain or disability.  However, the Veteran noted on a November 2015 statement that he did not go to the military medical facility during his drill weekends because of the limited training time for reservists.  The first record of back strain was at the military hospital in July 2006.

The record does not establish a clear date as to the onset of the Veteran's back disability.  The Veteran has submitted statements that his back pain started during marches carrying a 75 lb ruck sack from 1997 to 2000 when he was stationed with Civil Affairs; and while performing over 120 drills and over 66 days of active duty, with re-injury of his back during mobilization with US PACOM during November 2001 to October 2002.  He also has submitted buddy statements from his wife and fellow service member, who witnessed the Veteran's complaints of back pain and a back injury during active duty service.    

The Veteran is competent to report that his back pain started during a period of active duty for training and there is no reason shown to doubt his credibility, in this regard.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he or she is competent to testify as to factual matters of which he or she has first-hand knowledge).  As such, the Board finds that his statements concerning the incidents in service are not only competent, but also credible and thus probative and add weight in his favor to his claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

Due to the nature of the development of the Veteran's back pain, and the multiple periods of ACDUTRA during the time frame that the Veteran complained of his back, all doubt will be resolved in the Veteran's favor that his back pain first manifested during a period of ACDUTRA. 

After the Veteran's separation from service two private chiropractors have determined that the Veteran's current ligament laxity and degenerative changes in the lumbar spine are secondary to his military duties, based on a review of the record and assessment of the Veteran's back, and his reported history.  The August 2016 chiropractor noted that degenerative changes in the spine were a progressive condition and could only come about from old injuries or constant, repetitive stress; and that the physical demands of the Veteran's service in the U.S. Marine Corps and U.S. Army made it more probable than not that his back disability was due to service-connected duties.  As the medical opinions are supported by rationale and are based on review of pertinent information of record, as well as examination of the Veteran, the probative value of these opinions is high.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007);  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Therefore, based on the evidence of record, the Board resolves any doubt in the Veteran's favor and finds that service connection for a back disability is warranted.  38 C.F.R. §§ 3.303(a), 3.102.

B.  Ingrown Toenails

The Veteran asserts that his ingrown toenails started during active duty service in July 1983; and were due to ill-fitting boots that he was not allowed to exchange. As noted, the Veteran had active military service from June 1983 to September 1983.  

The service treatment records show the Veteran was seen several times in the podiatry clinic in July 1983 and was assessed as having mild ingrown toenails.

Private treatment records dated from 1984 to 1985 show ongoing treatment for ingrown toenails.  An April 1987 National Guard record notes a history of foot trouble, described as hang nails that were trimmed in 1983.

The Veteran's wife submitted a buddy statement in October 2015 that she had known the Veteran since 1984 and seen him have problems with ingrown toenails since then with chronic infections.  His mother also submitted an October 2015 statement that she had been disturbed when the Veteran wrote home about his poor treatment by the drill instructor concerning his ill-fitting boots.  

In addition, the Veteran's father submitted a statement in October 2015 noting that the Veteran had written home several times complaining about cellulitis related to ingrown toenails.  The letters noted that the drill instructor refused to get him boots that fit correctly.  He noted that after boot camp the Veteran had to go to a civilian doctor because of the poor condition of his toes, and have them operated on.  He indicated that the ingrown toenails had been an ongoing problem since the military.

The Veteran submitted a copy of a letter he sent home in July 1983 noting complaints of the ingrown toenails and ill-fitting boots.  

A November 2011 VA primary care note shows that the Veteran had left big toe in grown toenail from having boots that were too short and too narrow during boot camp in 1983.  He reportedly self-treated this by digging out the free edge that was growing inward laterally.  A VA primary care note in April 2013 also shows ingrown toenail of the left great toe.

The record shows the onset of bilateral ingrown toenails in active duty service in 1983, with continued treatment after service in 1984 and 1985.  The Veteran also is competent to report that his ingrown toenails started during service and there is no reason shown to doubt his credibility, in this regard.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he or she is competent to testify as to factual matters of which he or she has first-hand knowledge).  The record is internally consistent, as treatment for ingrown toenails was noted in service in 1983 and the Veteran submitted a copy of a letter home complaining of the ingrown toenails.  In addition, the Veteran's family has attested to the Veteran's ongoing complaints of bilateral ingrown toenails since service.  As such, the Board finds that his statements concerning the incidents in service are not only competent, but also credible and thus probative and add weight in his favor to his claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

Post-service evidence also shows the Veteran continued to have bilateral ingrown toenails - and the November 2011 VA primary care note shows that the Veteran had left big toe in grown toenail from having boots that were too short and too narrow during boot camp in 1983.  As the medical opinion is supported by rationale and is based on review of pertinent information of record, as well as examination of the Veteran, the probative value of this opinion is high.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007);  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Therefore, based on the evidence of record, the Board resolves any doubt in the Veteran's favor and finds that service connection for ingrown toenails of the bilateral toes is warranted.  38 C.F.R. §§ 3.303(a), 3.102.

C.  Hearing Loss

The Veteran contends that he has hearing loss that first manifested during a period of active duty service in September 2002.  Of note, he had active duty service from November 2001 to October 2002.  

He testified at the November 2009 RO hearing that he had 26 years of exposure to noise from the firing range and practices.  He also noted that in the National Guard he was in the tank 803rd Armored Battalion and was exposed to noise from the gunnery and tanks, and sometimes felt the concussive waves because he was so close.  He noted that the foam ear plugs did not always work.  

The Veteran's personnel file shows that his military occupational specialty duties were consistent with noise exposure in service, which was conceded by the RO in a November 2010 rating decision that granted service connection for tinnitus.  Specifically, the RO noted that Veteran's military occupational specialty consisted of fire support team leader, tactical Intelligence Officer, electronic warfare officer, counterintelligence officer, CMO officer, and basic Marine.  The Board also concedes exposure to acoustic trauma in service.

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran's service treatment records that are available are negative for any findings of hearing loss.

Even though there is no hearing loss disability shown at separation from service, service connection may nevertheless be established by showing that any present hearing loss disability is related to service.  See Hensley, 5 Vet. App. at 160.  As the exposure to acoustic trauma in service is conceded, the determinative issue is whether the Veteran has bilateral hearing loss as a result of this in-service noise exposure.  

After service the Veteran underwent a VA examination in September 2010.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
50
50
LEFT
30
30
45
50
50

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The diagnosis was bilateral sensorineural hearing loss.  The examiner found that it was at least as likely as not that the hearing loss was due to noise in service because it had onset while the Veteran was still in the service exposed to loud sounds.  

After a careful review of the evidence of record, the Board finds that the Veteran suffers from a hearing loss disability related to his military service.  In making this determination, the Board notes that the Veteran's assertions that he was exposed to acoustic trauma in the military and has experienced chronic hearing loss are found to be capable of lay observation, and thus his statements constitute competent evidence.  The United States Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's statements with respect to his hearing loss and noise exposure are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has consistently submitted statements on medical records and written statements that he was exposed to acoustic trauma in service and that he has experienced hearing loss for many years.  The Veteran's lay statements with respect to his complaints of hearing loss are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Regarding the medical evidence of record, the VA medical opinion provides positive evidence in favor of the Veteran's claim that his hearing loss is related to service.  The opinion was based on the Veteran's reported credible history, and also provided a rationale and thorough audiological examination.  The mere fact that an examiner did not review the claims file does not render an examination inadequate, particularly if it can be shown by the content of the examination that the examiner is familiar with the claimant's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  There are no other medical opinions of record addressing the etiology of the hearing loss.

The VA medical opinion seems to be based, at least in part, on the Veteran's exposure to acoustic trauma during his National Guard and reserves service.  As noted, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a).  When a claim is based on a period of INACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of INACDUTRA as a result of an injury incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 106, 1110.  To the extent that the VA examiner related the Veteran's hearing loss to exposure to acoustic trauma from his active and inactive duty training in the National Guard or Reserves, acoustic trauma is akin to injury to the hearing capabilities of the ears.  Thus, there is evidence that the Veteran became disabled due to injury during active and inactive duty training.

In weighing the favorable medical opinion, the conceded exposure to acoustic trauma in service, and the statements from the Veteran regarding ongoing symptomatology of hearing loss for many years, the Board finds that the evidence is relatively equally balanced in terms of whether he has hearing loss related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for bilateral hearing loss is warranted. 

D.  Right Shoulder

Similar to his back claim, the Veteran contends that he has a right shoulder disability from ruck marches while with Civil Affairs/ Special Operations Command from 1997 to 2000.  (Of note, the Veteran is service-connected for a left shoulder disability.)

A July 2007 military treatment record shows complaints of chronic shoulder pain since 2001, but it is not clear which shoulder the report is referencing.  An October 2008 military hospital record shows left greater than right shoulder problems since 2001 to 2002.

The Veteran's wife submitted a statement in October 2015 that the Veteran's shoulders would bother him after weekend drills or physical fitness tests.

An October 2015 private x-ray examination shows that osteophyte and subchondral cyst formation along the greater tuberosity bilaterally likely represented degenerative changes and can be associated with chronic rotator cuff trauma.  The Veteran's clinical history showed bilateral shoulder pain since 2001.

A July 2016 letter from a private physician notes the Veteran was seen recently with complaints of crepitus and intermittent discomfort to the right shoulder.  X-rays of the right shoulder in June 2016 revealed mild acromioclavicular joint arthritis changes.  The physician noted that given the fact that the Veteran had not been engaged in any significant physical labor or involved in any significant trauma to the right shoulder, it would appear more likely than not that the degenerative changes to the right shoulder were due to 28 years of active military duty and physical demands of that line of work.  

Initially, the Board notes that degenerative arthritis is a disease, but that the Veteran claims it to be result of an injury.  Service connection may only be awarded by establishing that the Veteran's degenerative arthritis had its onset during, or was aggravated by, a period of ACDUTRA in relation to the Veteran's service in the Army and Marine Corp, rather than based on any presumptive incurrence within one year after his service.  While service connection would not be warranted for the same circumstances during a period of INACDUTRA for a disease, any injury resulting from a period of INACDUTRA would eligible for service connection as well. 

The available treatment records are negative for any complaints of shoulder pain or disability; other than the Veteran's complaints on military records in July 2007 and October 2008 on which the Veteran complained of shoulder pain since 2001 to 2002.  As noted, the Veteran had active military service from June 1983 to September 1983, May 1990 to November 1990, January 1993 to February 1994, November 2001 to October 2002, and March 2008 to June 2008.  He also had service in the reserves from 1983 to 2011.  

The record does not establish a clear date as to the onset of the Veteran's right shoulder pain.  The Veteran has submitted statements that his shoulder pain started during marches carrying a 75 lb ruck sack from 1997 to 2000 when he was stationed with Civil Affairs; and while performing over 120 drills and over 66 days of active duty.  He also noted on military records in 2007 and 2008 that he had had right shoulder pain since 2001 to 2002, which coincide with a period of active duty service from November 2001 to October 2002.  In addition, his wife has stated that she witness the Veteran complaining of right shoulder pain after his weekend drills.    

The Veteran is competent to report that his right shoulder pain started during a period of active duty for training and there is no reason shown to doubt his credibility, in this regard.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he or she is competent to testify as to factual matters of which he or she has first-hand knowledge).  As such, the Board finds that his statements concerning the incidents in service are not only competent, but also credible and thus probative and add weight in his favor to his claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

Due to the nature of the development of the Veteran's right shoulder pain, and the multiple periods of ACDUTRA during the time frame that the Veteran complained of his shoulder, all doubt will be resolved in the Veteran's favor that his shoulder pain first manifested during a period of ACDUTRA. 

The private medical opinion in July 2016 notes that the Veteran's right shoulder arthritis was due to his active military duty and physical demands of that line of work. The medical opinion was supported by rationale and was based on review of pertinent information of record, as well as examination of the Veteran.  Thus, the probative value of this opinion is high.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007);  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Therefore, based on the evidence of record, the Board resolves any doubt in the Veteran's favor and finds that service connection for a right shoulder disability is warranted.  38 C.F.R. §§ 3.303(a), 3.102.



ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for ingrown toenails is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a right shoulder disability is granted.



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


